Case 4:19-cr-00450 Document5 Filed on 06/12/19 in TXSD Page 1 of 2

United States Courts
Southern Distset of Texas

FILED

UNITED STATES DISTRICT CouRT —- YUN 12 2019
SOUTHERN DISTRICT OF TEXAS _pavid4, bradley, lrkot Cour
HOUSTON DIVISION

UNITED STATES OF AMERICA, §
v. ; criminanol 9 OR 4§ 0
§
§

JEFFREY STERN UNDER SEAL

NOTICE OF RELATED CASES

The United States of America hereby gives notice to the Court that the above-
captioned matter is related to another case currently pending in the Southern District
of Texas.

In this case, United States v. Jeffrey Stern, defendant Jeffrey Stern is accused
of filing a false 2012 tax return in violation of 26 U.S.C. § 7206(1). In the near
future, the Government expects to present a superseding indictment to the Grand
Jury charging additional counts and defendants. Stern is a Houston-based personal
injury attorney. He is accused of engaging in a criminal scheme with the goal of
evading taxes and hiding the fact that he obtains most of his personal injury cases by
paying illegal kickbacks to case runners. Stern sought to disguise his illegal
kickback payments to runners as legitimate referral fee payments to attorneys by
routing the payments through middleman attorneys. In that way, Stern could
deduct the illegal kickbacks on his tax returns as supposedly legitimate referral fees

and business expenses.
Case 4:19-cr-00450 Document5 Filed on 06/12/19 in TXSD Page 2 of 2

Marcus Esquivel is one of the primary runners to whom Stern paid kickbacks.
Stern improperly deducted kickbacks to Esquivel as legitimate business expenses.
The Government charged Esquivel separately in United States v. Esquivel, H-17-
CR-219 (J. Rosenthal). Esquivel pled guilty to tax charges. He is cooperating in
the investigation and his sentencing has been reset multiple times to accommodate
his cooperation. He would be a key witness in a trial of Stern.

In light of these related cases, the United States requests that this case be

assigned to the Hon. Lee H. Rosenthal.

Respectfully submitted,

RYAN K. PATRICK
UNITED STATES ATTO

LiL

Robert §. Johnson
Assistant U.S. Attorney
